DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on November 10, 2022.
Claims 1, 3, 4, 6, 12, and 16  have been amended and are hereby entered.
Claims 2, 8, and 14 have been cancelled.
Claims 1, 3–7, 9–13, and 15–20 are currently pending and have been examined.
Response to Amendment
The amendment filed November 10, 2022, 2022 has been entered.  Claims 1, 3–7, 9–13, and 15–20 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 3–7, 9–13, and 15–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1, 3–7, 9–11, and 16–20 are directed to a machine (“An apparatus” and “A system”), and claims 12, ,13, and 15 are directed to a process (“A computer-implemented method”).  Thus, claims 1, 3–7, 9–13, and 15–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1, 3–7, 9–13, and 15–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
train a . . . model on historical data to approximate Net Asset Value for a financial portfolio with historical data items corresponding to prices of funds in the financial portfolio and corresponding historical Net Asset Values to determine the weights to be assigned to the data items;
receive a request from a requestor for a Net Asset Value of a selected financial portfolio with a timing attribute, the timing attribute to establish a time limit for capturing current data items responsive to the request; 
input to the . . . model the data items corresponding to prices for a subset of less than all funds in the selected financial portfolio; 
determine . . . an approximation of the Net Asset Value for the financial portfolio in real time or near real time based upon the current data items for the subset of funds and a prediction of a control value at a particular point in time to approximate the Net Asset Value for the selected financial portfolio at the particular point in time based on the subset of the funds and the weights determined for the data items . . .; 
determine a precision of the approximation of the Net Asset Value for the selected financial portfolio, the precision based on the size of the subset of funds for which data items are captured within the time limit, wherein the size of the subset of funds is based on the time limit; and 
output the approximation of the Net Asset Value for the selected financial portfolio to the requestor in response to the request.
For claim 16, the specific limitations that recite an abstract idea are:
. . . receive a plurality of information items, each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point; 
. . . train a . . . model on historical data to approximate Net Asset Value for a financial portfolio with historical data items corresponding to prices of funds in the financial portfolio and corresponding historical Net Asset Values to determine the weights to be assigned to the data items;
receive a request from a requestor for a Net Asset Value of a selected financial portfolio with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and to input into the . . . model the data items corresponding to prices for a subset of less than all funds in the selected financial portfolio, to determine a precision of the approximation of the Net Asset Value for the selected financial portfolio, the precision based on the size of the subset of funds for which data items are captured within the time limit, wherein the size of the subset of funds is based on the time limit, and to output an approximation of the Net Asset Value of the selected financial portfolio to the requestor in response to the request;
the . . . model to determine the approximation of the Net Asset Value for the selected financial portfolio in real time or near real time based upon the data items for a subset of funds and the information items and a prediction of a control value at a particular point in time to approximate the Net Asset Value for the selected financial portfolio at the particular point in time based on the subset of the funds, weights determined for the data items . . . and the information items; and 
. . . store the plurality of information items . . ., wherein . . . refrain from changing or deleting any of the information items . . . and the . . . log is configured as a relational database. 
Claims 1, 3–7, 9–13, and 15–20, therefore, recite pricing assets, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The claims also recite calculating asset value through a model, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  
The judicial exception recited above is not integrated into a practical application.  The additional elements of the claims are various generic technologies and computer components to implement these abstract ideas (“memory”, “processing circuit”, “hardware circuit”, “machine learning model”, “computer”, “computing node”, “cloud service”, “interface”, “data storage”, “immutable log”, “database”, “derived log”, and “computer-networked environment”).  These additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, process, and analyze data.  Claims 1 and 16 do introduce more specific technology—machine learning model and immutable log— but again, these are merely being used as generic tools to implement the abstract idea above.  The machine learning model only provides an alternative means for mathematically relating the data at a high level of generality, as evidenced by the specification (¶ 170: “The machine learning model 1308 modifies the above-mentioned NAV calculation method in some manner, such as by applying a function (e.g., a polynomial function, a weight, and/or the like). . . . It is appreciated that the present disclosure envisions embodiments with any number of suitable mathematical functions for the machine learning model 1308.”; ¶ 174: “It is appreciated that the machine learning model 1308 may implement any number of techniques to accomplish the NAV approximation. It is further appreciated that the techniques are known to those skilled in the art and are applicable to other control values.”).  Applicant is advised to expand on the machine learning processes in the claims, for example, by further positively reciting the specifics of the training and operation of the machine learning model to explain how the Net Asset Value is determined from the training of the data items.  Furthermore, the immutable log also only provides an alternative means for recording data, as evidenced by the specification (¶ 116: “In summary, the immutable log represents a place to store data”; ¶ 121: “Thus, the immutable log 800 represents a kind of ledger or transaction tape”; ¶ 131: “In this example, the immutable log 800 represents a sort of tape including raw facts and is configured as a persistent relational database.”.).  The additional elements are therefore still merely applying the abstract idea to these technologies, using them as generic tools, rather than creating any type of improvement to the technologies themselves.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in combination are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, the additional elements do not recite significantly more than the judicial exception.  Thus, claims 1 and 16 are not patent eligible.
Independent claim 12 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in this claim other than the generic computer technology discussed above (“machine learning model”).  The only difference is that the steps of claim 1 are implemented by a method in claim 12.  Thus, because the same analysis should be used for all categories of claims, claim 12 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 3–7, 9–11, 13, 15, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claim 3, the additional recited limitations of this claim are merely directed to an abstract idea.  This dependent claim only recites executing an action based on communicating the Net Asset Value, which is the abstract idea of methods of organizing human activity because it recites a commercial interaction.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above (“processing circuit” and “computing node”).  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.  
For claim 4, the additional recited limitations of this claim are merely directed to an abstract idea.  This dependent claim only recites executing a business decision based on a precision metric of the Net Asset Value, which is the abstract idea of methods of organizing human activity because it recites a commercial interaction.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above (“processing circuit”).  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 5 and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the asset value determination recited in claims 1 and 12 by further specifying how the subset sizes are determined—“based upon a statistical error or a time limit”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above (“processing circuit”).  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 6, the additional recited limitations of this claim are merely directed to an abstract idea.  This dependent claim only recites processing and communicating a Net Asset Value request, which is the abstract idea of methods of organizing human activity because it recites a commercial interaction.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above (“processing circuit” and “computing node”).  This claim does recite a private cloud service, but again, this is also merely being used as a generic tool to process and communicate the request.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 7, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the asset value determination recited in claim 1 by further specifying what the request can comprise—“a timing attribute or an accuracy attribute”.
For claims 9–11, 13, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite storing information items, derived values, or code in an immutable log or a derived log, and do not introduce additional elements other than the generic components discussed above (“interface”, “data storage”, “immutable log”, “database”, and “derived log”).  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 10 and 18, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite calculating a derived value, which is the abstract idea of mathematical concepts because they recite a mathematical calculation.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above (“derived log”, “immutable log”, and “processing circuit”).  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 17, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving financial transaction data, and does not introduce additional elements other than the generic components discussed above (“interface”).  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on November 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims recite an improvement to computer technology because they provide an improvement in software artificial intelligence technology.  Applicant explains that the machine learning model uses weights to predict a Net Asset Value in real time or near real time when not all fund data is available within an acceptable degree of precision.  Applicant has not, however, further recited in the claims how the claimed invention improves the machine learning technology itself.  The improvement provided by the claims is instead to the abstract idea of determining asset prices.  The claims merely use this technology to make this determination more efficient—in real time—rather than improving the technology itself in any way.  Although the claims do recite a “machine learning model” to determine the Net Asset Value, the model is only being used as a tool to implement the abstract idea.  The claims do not recite with any specificity how the machine learning model is trained on historical data, and how this would be an improvement to machine learning that allows for the determination of the Net Asset Value.  Applicant is advised to expand on the machine learning processes in the claims so that the claims can recite an improvement to this technology itself—for example, by further specifying the weighting and training of the machine learning model to indicate how the claimed invention improves the technology to allow for these determinations in real time.  As the claims are currently written, though, the technology is only being used to implement these abstract ideas, rather than improving the technology itself in any way.  Thus, for the reasons discussed above, claims 1, 3–7, 9–13, and 15–20 do not include additional elements sufficient to integrate the claims into a practical application or amount to significantly more than the judicial exception. 
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Spampinato et al., U.S. Patent App. No. 2003/0101121, discloses determining a confidence and reliability of an estimate.
Parsons et al., U.S. Patent No. 7,587,354, discloses a system for verifying Net Asset Value using historical and new Net Asset Values stored as data.  
Korisch, U.S. Patent App. No. 2004/0243492, discloses a method of determining the real value of a stock from pricing data.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696